The Chancellor.
The defendant is the purchaser, at sheriff’s sale, under an execution issued on a judgment recovered against Stephen T. Arrowsmith by Thomas S. R. Brown and Thomas S. Brown, of certain land and premises in Monmouth county. In a suit in this court, brought by the complainants against Arrowsmith, the property has been decreed to be partnership assets of a firm composed of the complainants and Arrow-smith, and it has been ordered to be sold accordingly. That suit was brought in 1873, and notice of lis pendens therein, describing the premises, was duly filed in the clerk’s office of Monmouth county, on the day on which the bill was filed, which was before, the suit at law in which the above mentioned judgment was recovered, was brought.
The defendant in this suit having obtained a deed from the sheriff’, in pursuance of the above mentioned sale, brought an action of ejectment against the complainants, who are in possession of the premises, and an injunction was issued in this suit restraining him from proceeding in that action. In his answer, he sets up his title under the sheriff’s sale, and also under a mortgage, subject to which Arrowsmith held the title to the property. It does not appear when he obtained the assignment of that mortgage, however, and on the argument, his counsel admitted that the ejectment was not brought on the mortgage, but on the title obtained under the sherilf’s sale. On the case as presented, the injunction ought not to be dissolved. The defendant had constructive notice of the complainants’ claim that Arrowsmith held the title to the land in trust, and there is good reason to believe, from his answer, that he had actual notice, also. The facts on which he relies as ground of estoppel, are new matter.
The motion will be denied, with costs.